DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockrohr et al. (U.S. Patent No. 8021339).
Rockrohr et al. discloses a device for introducing sterile instruments into an operation chamber or an instrument chamber comprising: an introduction frame (126, 128); and a first roller (122) and a second roller (124) arranged rotatable around their respective longitudinal axis (k), and attached to the introduction frame (Figure 2), wherein the longitudinal axis of the first roller and the longitudinal axis of the second roller are parallel (Figure 3), and the first roller and the second roller are attached to the introduction frame so as to be movable along an axis extending perpendicular to their respective longitudinal axis (rollers move along frame members 126, 128 which are perpendicular to the longitudinal axis k;  paragraph 17) ; wherein a distance between the first roller and the second roller is defined by a position of a movement of the first and second roller along the axis extending perpendicular to their longitudinal axes (Figure 2, 4); and wherein the first and second rollers are biased to contact each other (Figure 2) and the first and second roller are moveable along the axis extending perpendicular to their longitudinal axes to increase the distance to allow insertion of an instrument through a gap defined by the distance (Paragraph 17).
Regarding claim 3, the device further comprises a box (102) for receiving the instrument inside the operation chamber or the instrument chamber.
Allowable Subject Matter
Claim 25 is allowed.
Claims 2, 4-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose a device for introducing sterile instruments into an chamber having a frame first and second rollers attached to the frame that rotate around respective longitudinal axes that are parallel and are movable along an axis perpendicular to the longitudinal axes of the rollers. The rollers are biased towards each other and move in response to an instrument being inserted therebetween. The first and second rollers are adapted to wrap up an upper and lower foil, respectively, of a sterile blister package.
Also, the introduction frame is attached to a first inflatable bag

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775